Title: From John Adams to James Brackett, 3 March 1819
From: Adams, John
To: Brackett, James,Brackett, Lemuel



Gentlemen
Quincy March 3d 1819

I have received with pleasure your civil & friendly letter of Feb’y 26th I am very far from censuring your fathers attachment to the lands of his ancestors I have felt & still feel a similar fondness for those of my own, these are natural feelings & amiable sentiments I have not tender Motives for doating on the lot in questions it was purchased for me with the hard earnings of my laborious youth by my departed consort now a saint in heaven under the auspices of my second father Dr. Tufts of weymouth whose anxiety to as certain what was right & to do no injury to any man induced him to put me to the expense of making a survey of the lot & plan of all its lines & limits which he transmitted to me & is now in my possession—between thirty & forty years ago when I was dashing through waves of the sea more mountainous than the six hundred acres as clamboring over the mountains of Asteriias & the Pyranees more rocky rugged and impracticable than any in New England:or wandering through deserts exposed to the dangers of robbers & assassins to preserve to your father & to you what not only the security of your property, but your liberties & lives. No considerations like these however should ever make us forget to do to others—what we would that they should do to us—nor tempt us to covet a tree, a bush, a shrub, a rock, or a weed, on the land of our neighbour. I have never yet heard one single person say, or that any one had given an opinion in favour of your claim, as there is a difference of opinion then between you and me—why will you not agree to submit this question between us to the investigation & decission of impartial judges: I have offered to submit it to the selectmen or the three deacons, or the fence viewers or any other impartial arbitrators you should name. You have agreed to neither, there is no other way of bringing the controversy to a close & that is by a process at law—which may be easily commenced but not so soon concluded: a hundred chances to one that both your father & I—shall be seal’d up in our tombs before the litigation shall be half way advanced & then all must be begun anew seventeen years of my life spent in laborious & anxious contentions among these processes have left upon my mind no affection for them, an action once brought either party will have a right to demand a view of the premises by a jury. A journey of twelve men from Dedham to this mountain under the custody of a sheriff & assisted by a surveyor appointed by the court would accumulate an expense far exceeding the value of all the land & wood in question & this I this I think would not become the characters of such wise old men as your father & myself.
The town I am told have chosen for fence viewers for the ensuing year Mr. Edmund Billings, Mr. Frederic Hardwick, & Mr. James Hall, to them I am willing to join you in an application to them to determine the line between us: or I am willing to submit it to the selectmen, the deacons, or any other impartial arbitrators that you shall name. I am Sirs your / respectful neighbour & very good friend
John Adams